              Case 2:14-cv-01178-MJP Document 752 Filed 05/21/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                                            The Honorable MARSHA J. PECHMAN
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     A.B., by and through her next friend              No. 14-cv-01178-MJP
11   CASSIE CORDELL TRUEBLOOD, et al.,
12                                                     ORDER GRANTING
                       Plaintiffs,                     ADDITIONAL TIME FOR WARD
13                                                     CONSTRUCTION AT WESTERN
     v.                                                AND EASTERN STATE
14                                                     HOSPITALS AND REQUIRING
     WASHINGTON STATE DEPARTMENT                       REPORTING
15   OF SOCIAL AND HEALTH SERVICES,
16   et al.,

17                     Defendants.

18            This matter comes before the Court upon the Defendants’ Motion Seeking Additional
19   Time for Ward Construction at Western and Eastern State Hospitals. Having considered the
20   pleadings in the court file and otherwise being fully informed:
21            THE COURT FINDS that the COVID-19 pandemic is an unprecedented public health
22   crisis that has resulted in a state of emergency being declared in the state of Washington. Before
23   the pandemic, the Department had planned to request a definite extension of time only for the
24   Western State Hospital project, based on unexpected construction conditions and necessary
25   design changes. However, the unexpected nature of the COVID-19 pandemic made that definite
26   request impossible. The pandemic has had unavoidable impacts on the construction of four new

          ORDER GRANTING ADDITIONAL                     1
          TIME FOR WARD CONSTRUCTION AT
          WESTERN AND EASTERN STATE
          HOSPITALS AND REQUIRING
          REPORTING -- NO. 14-cv-01178-MJP
              Case 2:14-cv-01178-MJP Document 752 Filed 05/21/20 Page 2 of 3




 1   forensic wards at Eastern and Western State Hospital. Despite the Department’s efforts to
 2   continue construction efforts during the pandemic, the renovation of these four wards will not
 3   be completed on the projected timeline specified in the Amended Comprehensive Settlement
 4   Agreement, Dkt. No. 599-1.
 5            Because of the nature of the delays related to the COVID-19 pandemic, the length of the
 6   delay is indefinite. Completion of construction is dependent on the abatement of restrictions that
 7   are associated with the current and ongoing state of emergency.
 8            IT IS THEREFORE ORDERED that the Department shall be allowed additional time to
 9   complete the renovation of four forensic wards at Eastern and Western State Hospitals. In order
10   to keep the Court fully informed while construction continues, the Department shall submit a
11   report to the Court on the 1st and 15th of each month, or the next judicial day following these
12   dates. The report will include information about ongoing construction activities, which activities
13   continue to be impacted by COVID-19, and what actions the Department is taking to overcome
14   those impacts. These reports will allow the Court to have regular insight to the progress that is
15   being made and the Court will request additional information whenever the Court deems it
16   necessary.
17            Additionally, in recognition of the significant impact that COVID-19 is having on wait
18   times for restoration—most notably the delay in 90 new beds that the Parties had expected to be
19   available this summer—the Court also directs the Department to:
20                1) Make reasonable efforts to increase bed capacity for restoration treatment while
21                   the new forensic wards remain unfinished; and,
22   //
23   //
24   //
25   //
26   //

          ORDER GRANTING ADDITIONAL                     2
          TIME FOR WARD CONSTRUCTION AT
          WESTERN AND EASTERN STATE
          HOSPITALS AND REQUIRING
          REPORTING -- NO. 14-cv-01178-MJP
         Case 2:14-cv-01178-MJP Document 752 Filed 05/21/20 Page 3 of 3




 1          2) Include in the reports filed on the 1st and 15th information about these efforts.
 2

 3       Dated this __21st__ day of May 2020.
 4

 5

 6

 7
                                      A
                                      Marsha J. Pechman
 8                                    United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING ADDITIONAL                     3
     TIME FOR WARD CONSTRUCTION AT
     WESTERN AND EASTERN STATE
     HOSPITALS AND REQUIRING
     REPORTING -- NO. 14-cv-01178-MJP
